Citation Nr: 1041836	
Decision Date: 11/06/10    Archive Date: 11/12/10

DOCKET NO.  07-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 70 percent for panic 
disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied a rating in excess of 50 percent for panic 
disorder with agoraphobia.  By rating action in February 2007,  
an increased evaluation of 70 percent was assigned, effective in 
May 2006.  


FINDING OF FACT

The Veteran failed to report for scheduled VA examinations 
pertaining to his claim for an increased rating for panic 
disorder with agoraphobia without good cause.


CONCLUSION OF LAW

A rating in excess of 70 percent for panic disorder with 
agoraphobia must be denied due to failure to report for VA 
examinations.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in August 2006, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for an increased rating for panic disorder with 
agoraphobia, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. 
§  5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter told the Veteran that he 
could substantiate the claim with evidence that the disability 
had worsened.  Accordingly, the Board finds that VA met its duty 
to notify the Veteran of his rights and responsibilities under 
the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him a physical examination in August 2006.  It appears that all 
known and available records relevant to the issue here on appeal 
have been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran and that 
no further action is necessary to meet the requirements of the 
VCAA.  As such, the Board finds that all duties to notify and 
assist have been met.

Analysis

Historically, in June 2004, the RO granted service connection for 
panic disorder with agoraphobia and assigned an evaluation of 50 
percent, effective June 24, 2003.

In May 2006, the Veteran filed a claim for an increased rating 
for panic disorder with agoraphobia.  An October 2006 RO rating 
decision denied the Veteran's request for an increased rating, 
and the Veteran disagreed.  

The Veteran underwent a VA examination in August 2006.  In 
February 2007, the RO granted an increased evaluation to 70 
percent for panic disorder with agoraphobia.  The Veteran filed a 
notice of disagreement in February 2007.

In a June 2008 letter, VA informed the Veteran that a VA 
examination would be scheduled, and that failure to report for 
the examination could cause his appeal to be denied.  The Veteran 
failed to report for the scheduled examination in August 2008.  

In a September 2008 Supplemental Statement of the Case, VA 
informed the Veteran that evidence expected from the August 2008 
examination, which might have been material to the outcome of the 
claim could not be considered, and the Veteran did not provide 
any additional evidence to support his claim.  He was also 
informed that notification from the Las Vegas VA Outpatient 
Clinic revealed that he had not sought treatment at that 
facility.  Therefore, no change in the prior decision was 
warranted.

In October 2008, the Veteran was again informed that a VA 
examination would be scheduled, and that failure to report for 
the examination could cause his appeal to be denied.  The Veteran 
again failed to report for the scheduled examination in November 
2008.  

A Report of Contact dated in December 2008 indicates that the 
Veteran called VA to request the VA examination be rescheduled.  
He stated that he would make himself available for any and all 
exams deemed necessary by VA.  

In December 2008, the Veteran was informed that a VA examination 
would be scheduled, and that failure to report for the 
examination could cause his appeal to be denied.  The Veteran 
failed to report for the scheduled examination in January 2009, 
for the third time.  

In a statement dated in October 2010, the Veteran's 
representative indicated that the organization has not been able 
to locate the Veteran and that repeated attempts to call the 
Veteran's phone number have been made in vain.  The Veteran has 
not responded to or submitted additional evidence attesting to 
the worsening of his symptoms, nor has he submitted reasons for 
failing to report to the scheduled VA examinations.  

Where a claimant fails without good cause to report for necessary 
examinations scheduled in conjunction with a claim for increase, 
the claim shall be denied. 38 C.F.R. §  3.655 (b) (2010).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability. Individuals for whom reexaminations 
have been authorized and scheduled are required to report for 
such reexaminations. 38 C.F.R. § 3.327(a) (2010).

The claims file shows that the RO attempted to schedule the 
Veteran three times for VA examinations of his service-connected 
panic disorder, but that he failed to appear for those 
examinations.  The Veteran did not cooperate with the RO in its 
efforts to schedule him for a VA examination that might have 
provided evidence in support of his claims for higher ratings for 
the service-connected disabilities.

Through the letters from the RO to the Veteran, the Veteran has 
been notified of his duty to report for a VA examination in 
connection with his claim.  There is nothing in the record 
showing that the Veteran had good cause for his failure to appear 
for that examination.  The duty to assist the veteran in 
developing his claim is not a one-way street, and the veteran has 
failed to cooperate in such endeavor. Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  There is no alternative but to deny the 
Veteran's claim for a higher evaluation for the service- 
connected panic disorder due to his failure to report for 
scheduled VA examinations.  38 C.F.R. §§ 3.327, 3.655; Engelke v. 
Gober, 10 Vet. App. 396 (1997).  Therefore, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

ORDER



Entitlement to a rating in excess of 70 percent for panic 
disorder with agoraphobia is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


